Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-FINAL OFFICE ACTION
 	This Office Action addresses U.S. Patent Application No. 16/837,340, which is filed as a reissue of U.S. Patent Application No. 15/838,513 (hereinafter, the '513 application), entitled “STORAGE DEVICE AND METHOD OF OPERATING THE SAME”, which issued as U.S. Patent No. 10,282,271, (hereinafter, the '271 patent).  
Claims 1-20 are pending.  Claims 1-17 are original or amended patent claims.  Claims 18-20 are newly presented with this reissue application. 

PRIOR OR CONCURRENT PROCEEDINGS
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

CONSENT
The person who signed the Consent of Assignee filed April 1, 2020 establishing ownership interest is not recognized as an officer of the assignee. See MPEP § 325 (for applications filed on or after September 16, 2012).
It would be acceptable for a person, other than a recognized officer, to sign a submission establishing ownership interest, provided the record for the application includes a duly signed statement that the person is empowered to sign a submission establishing ownership interest and/or act on behalf of the assignee.
It is presumed that the person signing the letter of Consent is the same person who signed the declaration filed April 1, 2020.  In the declaration, that person was indicated as being “authorized to act on behalf of the assignee”.  Under this presumption, the Consent of Assignee is accepted.
If this is not the same person, a new Consent of Assignee would be required.  
It is noted that a power of attorney was filed April 6, 2021.  The registered attorney of record would also able to sign on behalf of assignee.

DRAWING OBJECTIONS
 	The drawings are objected to because of the following informalities:  
Applicant has submitted replacement sheets that are not in accordance with 37 CFR 1.84(q), which states, “Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature 
 	For example, none of Figure 2, element 210; Figure 6, element 100; Figure 7, element 110; Figure 8, element BLK1; Figure 9, element BLK1; Figure 11, element 2000; Figure 12, element 3000 and Figure 13, element 4000 indicate a surface or a cross section on which they are placed.  Thus, each of these elements require lead lines.
Cf. Figure 10 for a proper use of lead lines (note especially element 1000).
Corrected drawing sheets are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. 
Each amended drawing should be labeled “Amended”.  
Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). 
If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 	Note 37 CFR 1.173 for reissue drawing amendments.  Note also MPEP 1413.

SPECIFICATION
 	The disclosure is objected to because of the following informalities: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed, such as “MEMORY CONTROLLER, STORAGE DEVICE AND METHOD FOR ADJUSTING A DATA INPUT/OUTPUT SPEED OF THE CONTROLLER BASED ON INTERNAL AND EXTERNAL TEMPERATURE INFORMATION”.
Appropriate correction is required.

CLAIM SUPPORT
 		Applicant has provided a proper explanation of support for the claim changes on page 8 of the remarks submitted with the preliminary amendment of April 1, 2020.  
		Note MPEP 1411.02 and MPEP 1453(V)(D).

CLAIM OBJECTIONS
Claims 1-20 are objected to because of the following informalities:  
Each of the claims are either amended in an improper format for reissue or are dependent on such claims, or both.
The amendment is not in accordance with 37 CFR 1.173(d)(1), which states, “The matter to be omitted by reissue must be enclosed in brackets.”  Note that the amendment uses strikethrough, which is not permitted in first reissue 
The amendment is not in accordance with 37 CFR 1.173(d)(2), which states, “The matter to be added by reissue must be underlined.”  Claims 18-20 are entirely new with respect to the patent.  Consequently, these claims must be underlined, including claim number and status identifier, in accordance with MPEP 1453.
For purposes of this Office action, and in the interest of compact prosecution, these claims will receive consideration.  
However, any response to this Office action must include a submission of the claims in proper format.  Failure to submit claims in accordance with 37 CFR 1.173 will result in a Notice of Non-Compliant Amendment.
Appropriate correction is required.

OBJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
The statement of error in the declaration filed April 1, 2020 is as follows:
This application seeks to broaden at least independent claims 1 and 12. Claim 1 unnecessarily includes the limitations of “wherein the performance adjuster comprises: correction value generator configured to generate...; a performance adjustment determination circuit configured to generate..., to compare... and then to determine...; and a correction value update controller configured to generate..., and to output the update enable signal when a number of erase-write cycles (EW cycles) of the memory device exceeds a threshold number.” Claim 12 unnecessarily includes the limitations of “wherein the memory controller is configured to generate a correction value representing a difference value between the internal temperature information and the external temperature information, to generate adjusted temperature information in which the correction value is applied to the internal temperature information and to updating the correction value when a number of erase-write cycles (EW cycles) of the memory device exceeds a threshold number.” This application also seeks to clarify independent 

The reissue oath/declaration filed with this application is objected to as defective (see 37 CFR 1.175 and MPEP § 1414) because of the following reasons:
The statement of error includes reference to an impermissible broadening of claim 1 and claim 12 (see discussion below).  These are not errors upon which reissue may be based.
[However, examination will proceed since the error statement does include at least one appropriate error.  Specifically, the language “This application also seeks to clarify independent claims 1, 12, and 15 by replacing ‘operational performance’ with ‘data input/output speed’” is an acceptable error upon which reissue may be based.]

Note:	The declaration has not been signed by each of the joint inventors, which is normally required for broadening reissue applications.  Note 37 CFR 1.175(b) and MPEP 1414.01.  : “The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application”.  However, the application for reissue may be made and sworn to by the assignee of the entire interest only if the application does not seek to enlarge the scope of the claims of the original patent or, for reissue applications filed on or after September 16, 2012, the application for the original patent was filed by the assignee of the entire interest under 37 CFR 1.46, which is true in the present case.
Note also: Other than the authority to sign, the declaration does not specify the relationship of the person signing to the inventor.  Note 37 CFR 1.64.

REJECTIONS BASED ON DEFECTIVE OATH/DECLARATION
 	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
 	
Defective Reissue Declaration
 	Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. §251.  The declaration is defective for the reasons set forth above with regard to the objections to the declaration.  See 37 CFR 1.175. 

	Impermissible Recapture
	Claims 1-14 and 18-20 lack subject matter surrendered during the prosecution of the '513 application.  
	 Independent claim 1 lacks the following language which was added to overcome rejections based on the prior art cited in the Office action of September 10, 2019 during the prosecution of the '513 application:
“wherein the performance adjuster comprises: 
correction value generator configured to generate a correction value based on the internal and external temperature information;
a performance adjustment determination circuit configured to generate an adjusted temperature information, in which the correction value is applied to the internal temperature information, to compare the adjusted temperature information with pre-stored critical temperature information and then to determine whether to adjust the operational performance of the memory controller based on a result of the comparing; and
a correction value update controller configured to generate an update enable signal for updating the correction value, and to output the update enable amendment of December 10, 2018)

 	Independent claim 12 lacks the following language which was added to claim 15 (issued as claim 12 in the '271 patent) to overcome rejections based on the prior art cited in the Office action of September 10, 2019 during the prosecution of the '513 application:
“wherein the memory controller is configured to generate a correction value representing a difference value between the internal temperature information and the external temperature information, to generate adjusted temperature information in which the correction value is applied to the internal temperature information and to updating the correction value when a number of erase-write cycles (EW cycles) of the memory device exceeds a threshold number.” (amendment of December 10, 2018)

The above limitations were surrendered during the prosecution of the '513 application in order to overcome the rejections based on prior art.  On page 10 the remarks submitted with the December 10, 2018 amendment, it was argued that “Claim 11 has been canceled and its allowable subject matter has been incorporated into independent claim 1, 15, and 18. Thus, independent claims 1, 15, and 18 and their respective dependent claims are submitted to be allowable over the cited documents of record.”
The three step test for recapture:
Step 1 - Is There Broadening?
Are the reissue claims are broader than the original patent claims in at least some respects?  Yes, for example, claims 1 and 12 lack the above-cited language which is required of claims 1 and 12 of the '271 patent.
Step 2 - Does Any Broadening Aspect of the Reissued Claim Relate to Surrendered Subject Matter?
Substep 1 – Did applicant surrender any subject matter in the prosecution of the original application that became the patent to be reissued?  Yes, the surrendered subject matter is noted above.
Substep 2 - Does the broadening in the reissue claims result from eliminating limitations surrendered in the original prosecution?  Yes, independent claims 1 and 12 omit limitations that the prosecution record shows as added to overcome rejections based on prior art during the original prosecution.
Step 3 - Are the Reissue Claims Materially Narrowed in Other Respects, and Hence Avoid the Recapture Rule?
The reissue claims are not materially narrowed in other respects.  
Claims 1 and 12 are narrowed by replacing “operational performance” with “data input/output speed.”  However, such a limitation does not significantly differ from claims 1 and 12 of the '271 patent and these claims would not be considered “materially narrowed”.  Note the discussion in MPEP 1412.01(II).
Thus, claims 1-14 and 18-20 are rejected under 35 U.S.C. §251 because they lack the subject matter added to obtain patentability during prosecution of the original patent, U.S. Patent No. 10,282,271.
See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 16/905,443 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because every limitation of the present claims is either taught or suggested by the claims of the copending application.

Note the following side-by-side comparison of the independent claims:
U.S. Application No. 16/837,340
U.S. Application No. 16/905,443
1. A memory controller for controlling a memory device, the memory controller comprising:
   an internal temperature sensor configured to generate an internal temperature information by sensing a temperature of the memory controller; and
   a performance adjuster configured to receive an external temperature information from an external temperature sensing unit, and controlling data input/output speed of the memory controller using the internal temperature information and the external temperature information,
   wherein the external temperature information represents a temperature of the memory device.
 1. A memory controller for controlling a memory device, the memory
controller comprising:
   a flash translation layer block configured to receive data from a host
and to convert a logic address into a physical address to store address
information, during a write operation;
   a buffer memory configured to include a first buffer and a second buffer;
   an internal temperature sensing unit configured to generate an internal temperature information by sensing a temperature of the memory controller; and
   a performance adjustment unit configured to receive an external
temperature information from an external temperature sensing unit, and to control the flash translation layer block to store data in only one of the first and second buffer in a fast write mode based on the internal temperature information and the external temperature information,
   wherein the external temperature information represents a temperature of the memory device.
12. A storage device comprising:
   a plurality of memory devices;
   an external temperature sensor configured to generate an external temperature information by sensing a temperature of the respective memory device; and
   a memory controller configured to:
      control the plurality of memory devices, and control data input/output 
the external temperature information,
      wherein the internal temperature information represents a temperature of the memory controller.

   a plurality of memory devices;
   an external temperature sensing unit configured to generate an external temperature information by sensing a temperature of the respective memory device; and
   a buffer memory configured to include a first buffer and a second buffer;
   a memory controller configured to:
   control the plurality of memory devices,

   convert a logic address into a physical address to store address information, during a write operation, and
   control the buffer memory to store data in only one of the first and second buffer in a fast write mode based on internal temperature information and the external temperature information
   wherein the internal temperature information represents a temperature of the memory controller.

   obtaining, when a write request for the plurality of memory devices is inputted, internal temperature information representing a temperature of the memory controller;
   generating, when the storage device boots, a correction value based on the internal temperature information and an external temperature information representing a temperature of
the respective memory devices;
   generating adjusted temperature information by applying the correction value to the internal temperature information;
   adjusting data input/output speed of the memory controller using the adjusted temperature information and pre-stored critical temperature information; and
   updating the correction value in response to an update enable signal which is generated when a number of erase-write cycles (EW cycles) of the memory device exceeds a threshold number.
See Claim 12 above.

17. The storage device according to claim 12, wherein the memory controller includes:
   a correction value generation unit configured to generate a correction value based on the internal and external temperature information;
   a performance adjustment determination unit configured to generate
an adjusted temperature information, in which the correction value is applied to the internal temperature information, to compare the adjusted temperature information with pre-stored critical temperature information and then to determine whether to adjust an operational performance of the memory controller based on a result of the comparing; and
   a correction value update control unit configured to generate an update enable signal for updating the correction value, and to output the update enable signal when a number of erase-write cycles (EW cycles) of the memory device exceeds a threshold number.


For dependent claims 2-11 and 18-20 of the present application, note claims 2-11 of copending Application No. 16/905,443.

For dependent claims 16 and 17 of the present application, note claims 17-18 of copending Application No. 16/905,443.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

An application may include one or more claim limitations that use the words “means for” and also limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  	
Three Prong Analysis
To invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a claimed phrase must meet the three prong analysis as set forth in MPEP § 2181, subsection I.
	(A)	Regarding Prong (A), the MPEP states:
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function....

	The claim limitations listed below do not use the language "means" or "step".  However, each of these is found to be a generic placeholder. 
memory controller 
internal temperature sensor 
performance adjuster 
correction value generator 
performance adjustment determination circuit 
correction value update controller
throttling signal 
external temperature sensor 
update enable signal 

Thus, these limitations meet Prong (A) of the analysis.
(B)	Regarding Prong (B), the MPEP states:

the term "means" or "step" or the generic placeholder is modified by
functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"...

The claim limitations listed below may be modified by functional language, as shown.  
memory controller (“for controlling” / “configured to”)
internal temperature sensor (“configured to”)
performance adjuster (“configured to”)
correction value generator (“configured to”)
performance adjustment determination circuit (“configured to”)
correction value update controller (“configured to”)
throttling signal (“for activating”)
external temperature sensor (“configured to”)
update enable signal (not modified by functional language)

 	The limitations which have been marked “not modified by functional language” do not meet Prong (B) and will not be further considered in this analysis.  Each of the other limitations meet Prong (B) of the analysis and must be considered in the following step.
(C)	Regarding Prong (C), the MPEP states:

the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

With regard to where the limitations may be found in the disclosure:
memory controller (note the memory controller 200, which has a performance adjustment unit 210 and an internal temperature sensing unit 220
internal temperature sensor (internal temperature sensing unit 220)
performance adjuster (performance adjustment unit 210)
correction value generator (correction value generation unit 211)
performance adjustment determination circuit (performance adjustment determination unit 212)
correction value update controller (correction value update control unit 213)
throttling signal (throttling signal throttling_EN)
external temperature sensor (external temperature sensing unit 140)

Each of the above limitations finds support in the disclosure.  Thus, the limitations listed above do not meet Prong (C) of the analysis and thus do not invoke 35 U.S.C. § 112, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

CLAIM REJECTIONS - 35 USC § 112, 2nd PARAGRAPH
Claims 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 4, lines 1-2, “the performance adjustment determination circuit” has no antecedent basis.  
Claims 5-8 are dependent upon claim 4 and are rejected as being dependent on a rejected parent claim.
In claim 8, lines 1-2, it is unclear how “activating a cooler” could be a “throttling operation”, since cooling electronic circuitry generally permits faster operation.
In claim 9, lines 2-3, there is no antecedent basis for an element that is able to change the internal temperature information.  In this case, it appears that “is changed to exceed” should be replaced with “changes to exceed” or simply “exceeds”.

CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, U.S. Patent No. 9,013,932 (“Lee”).
With regard to claim 1, Lee teaches a memory controller (Figure 1, element 10) for controlling a memory device, the memory controller comprising: an internal temperature sensing unit (note column 2, lines 62-67 teaches offset signals OFFSET<1:2> set according to a difference between the internal temperature of the controller 10 and the internal temperature of the semiconductor device 20; requiring the “internal temperature of the controller 10”, as indicated in column 2, lines 62-67; see below) configured to generate an internal temperature information (“internal temperature of the controller 10” indicated in column 2, lines 62-67) by sensing a temperature of the memory controller; and a performance adjustment unit (i.e., the unit in the controller responsible for receiving TCODE<1:3> and generating OFFSET<1:2> in Figure 1) configured to receive an external temperature information (Figure 1, TCODE<1:3>) from an external temperature sensing unit (Figure 1, element 23), and iwcontrolling (OFFSET<1:2> can influence refresh cycle time as indicated in Figure 6) data input/output speed (note the refresh cycle in Figure 6, which would affect transfer speeds) of the memory controller using the internal temperature information (note, column 2, lines 62-67, “internal temperature of the controller 10”) and the external temperature information, wherein the external temperature information represents a temperature of the memory device (note Table 4, column 4 lines 1 to 15, "...When the internal temperature of the controller 10 is equal to the internal temperature of the semiconductor device 20, the logic levels of the first to third temperature code signals TCODE<1:3> according to the internal temperature may be set as listed in the following table 4...”). 
As noted above, the system of Lee teaches “the internal temperature of the controller 10”, but does not explicitly state how such internal temperature is determined.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize an internal temperature sensor in order to determine the internal temperature of the controller, since temperature sensing devices were the most obvious and efficient way to sense a temperature (e.g. a thermometer).

With regard to claim 12, Lee teaches a storage device (note Figure 7) comprising: a plurality of memory devices (note element 1350; note column 12, lines 56 to 68, “…The memory devices 1350 may be any one of a number of industry standard memory types, including but not limited to, single inline memory modules ("SIMMs") and dual inline memory modules ("DIMMs")….”); an external temperature sensing unit (note column 2, lines 62-67 teaches offset signals OFFSET<1:2> set according to a difference between the internal temperature of the controller 10 and the internal temperature of the semiconductor device 20; requiring the “internal temperature of the controller 10”, as indicated in column 2, lines 62-67; see below) configured to generate an external temperature information (note column 2, lines 62-67, “internal temperature of the semiconductor device 20”) by sensing a temperature of the respective memory device; and a memory controller (Figure 1, element 10) configured to:  20control the plurality of memory devices, and control (note Figure 6, the OFFSET<1:2> can influence refresh cycle time) operational performance (Figure 6, refresh cycle) of the memory controller using internal temperature information (note column 2, lines 62-67, “internal temperature of the controller 10”) and the external temperature information (note column 2, lines 62-67, “internal temperature of the semiconductor device 20”), wherein the internal temperature information represents a temperature of the memory controller (note column 2, lines 62-67, “internal temperature of the semiconductor device 20”).  
As noted above, the system of Lee teaches “the internal temperature of the controller 10”, but does not explicitly state how such internal temperature is determined.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize an internal temperature sensor in order to determine the internal temperature of the controller, since temperature sensing devices were the most obvious and efficient way to sense a temperature (e.g. a thermometer).

Claims 1, 3-5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fai, U.S. Patent Application Publication No. 2012/0224425 (“Fai”).
With regard to claim 1, Fai teaches a memory controller (Figure 1, element 114; note paragraph [0029], “…a memory controller 114…”) for controlling a memory device, Figure 1, element 118; note paragraph [0032], “…The temperature sensors 118 can be located in or around the memory controller 114 and can provide temperature measurements for the memory controller 114…”) configured to generate an internal temperature information (Figure 1, temperature of controller 114) by sensing a temperature of the memory controller (see below); and a performance adjustment unit (Figure 1, components in 114 other than 118) configured to receive an external temperature information (Figure 1, temperature of the memory die/array; Figure 4 “inferred temperature of memory”) from an external temperature sensing unit (Figure 1, elements 144a-144n; paragraph [0039], “…temperature sensors 144a-n that are located in or around the NVM 138a-n…”), and iwcontrolling (Figure 5, element 508 or Figure 6, element 606) operational performance (paragraph [0074], “…A determination can be made regarding whether to adjust the requested write operation based on the obtained temperature information at 606…”) of the memory controller using (paragraph [0036] teaches that the memory array temperature can be “inferred” from temperature sensor 118 which is located in the controller; Figure 4 teaches a relationship between a measured temperature (e.g., controller temperature) and “inferred temperature of memory”; paragraph [0060] teaches that the “behavior of each NVM 138a-n may vary depend on the measured temperature or the inferred temperature”; Figure 5 teaches that a read voltage is adjusted based on a current temperature of the memory array, if sensor 118 is used, one would need a current reading on sensor 118 and the relationship between 118 and memory array to calculate a current temperature of the memory array; note paragraph [0064], “…temperature measurements can be obtained from the temperature sensor(s) 144a that are located in or around the NVM 138a. In another example, temperature measurements can be obtained from other temperature sensors, such as the temperature sensor(s) 148 that are part of the NVM package 104 and/or the ambient temperature sensor(s) 108…”) the internal temperature information and the external temperature information, wherein the external temperature information represents a temperature of the memory device.

With regard to claim 3, Fai teaches the memory controller according to claim 18, but does not explicitly teach that the correction value is a difference value between the internal temperature information and the external temperature information.  
However, Fai teaches (Figure 4 and paragraph [0060]) a correlation curve between temperature of controller and temperature of memory array, wherein each data point in the curve represents a temperature of external sensors (e.g., element 118 in the controller) and its corresponding "inferred temperature of memory". Therefore, expressing the “correction value” as a “difference value between the internal temperature information and the external temperature information” requires only a simple calculation of the existing data in Fai, Figure 4. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the data in Figure 4 of Fai to calculate a “difference value between the internal temperature information and the external temperature information”, since this would have achieved a goal of the Fai system, i.e., optimizing device temperatures for efficient operation.


With regard to claim 4, Fai teaches the memory controller according to claim 1, wherein the performance adjustment determination unit (Figure 1, components in 114 other than 118 / 132) controls the operational performance (i.e., write operation in paragraph [0077]) by outputting a throttling signal (note paragraph [0077], the signal responsible for activing “delayed” write operation) for activating a throttling operation (note paragraph [0077], “…programming of the requested data can be delayed until the temperature of the NVM to which the data will be written has fallen below and/or raised above a threshold level…”) that adjusts (Figure 6, element 606; paragraph [0077]) the operational performance of the memory controller when a write request (Figure 6, element 602) for the memory device is inputted and the adjusted temperature information is higher than the critical temperature information (i.e., the “threshold level” indicated in [0077]).  

Figure 6, element 606) is an operation of decreasing a data input/output speed of the memory controller (note paragraph [0077], which teaches that if temperature of memory is too high, the write operation will be delayed, resulting in a reduced data input speed).  

With regard to claim 12, Fai teaches a storage device (note Figure 1) comprising: a plurality of memory devices (Figure 1, elements 136a to 136n); an external temperature sensing unit (Figure 1, elements 144a-144n) configured to generate an external temperature information (note Figure 1, temperature of the memory die/array; Figure 4, “inferred temperature of memory”) by sensing a temperature of the respective memory device; and a memory controller (Figure 1, element 114; paragraph [0029], “…a memory controller 114…”) configured to:  20control the plurality of memory devices (Figure 1, element 136a to 136n), and control (note paragraph [0074], “…A determination can be made regarding whether to adjust the requested write operation based on the obtained temperature information at 606…”) operational performance (note Figure 6) of the memory controller using (paragraph [0036] teaches that the memory array temperature can be “inferred” from temperature sensor 118 which is located in the controller; Figure 4 teaches a relationship between a measured temperature (e.g., controller temperature) and “inferred temperature of memory”; paragraph [0060] teaches that the “behavior of each NVM 138a-n may vary depend on the measured temperature or the inferred temperature”; Figure 5 teaches that a read voltage is adjusted based on a current temperature of the memory array, if sensor 118 is used, one would need a current reading on sensor 118 and the relationship between 118 and memory array to calculate a current temperature of the memory array; note paragraph [0064], “…temperature measurements can be obtained from the temperature sensor(s) 144a that are located in or around the NVM 138a. In another example, temperature measurements can be obtained from other temperature sensors, such as the temperature sensor(s) 148 that are part of the NVM package 104 and/or the ambient temperature sensor(s) 108…”) internal temperature information (Figure 1, the temperature of controller 114) and the external temperature information (Figure 1, the temperature of memory die/array; Figure 4, the “inferred temperature of memory”), wherein the internal temperature information represents a temperature of the memory controller.
Although Fai refers to “inferred” temperatures, it is noted that on the scale of such a device this would have been a relatively accurate measurement.  For example, in a mercury thermometer, the mercury does not measure temperature directly.  Rather, the temperature is inferred from the temperature of the glass encasing the mercury.  Consequently, it would have been obvious to one having ordinary skill in the art at the time the invention was made that the “inferred” temperatures in Fai would have taught the temperature sensing of the claims, since this would have been an efficient and relatively accurate measure of temperature.

Regarding claim 18, Fai teaches the memory controller (Figure 1, element 114; paragraph [0029], “…a memory controller 114…”) according to claim 1, wherein the performance adjustment unit (Figure 1, components in 114 other than 118) comprises: a Figure 1, element 132; paragraph [0036], “…The memory temperature characteristics 132 can be used to infer the temperature of a portion of NVM (e.g., a NVM die, a NVM page, a NVM block, one or more NVM cells) based on temperature measurements from various temperature sensors, such as the temperature sensors 106, 108, 118, and others. The memory temperature characteristics can map a temperature measurement from one or more temperature sensors to a temperature of a portion of NVM…”) configured to generate a correction value (i.e., the data points in Figure 4; note that Figure 4 permits converting a temperature measurement by sensor 118 to a temperature of the memory array) based on the internal (Figure 1, the temperature of controller 114 as measured by element 118) and external temperature 20information (Figure 1, the temperature of the memory die/array); and a performance adjustment determination unit (Figure 1, the components in 114 other than 118/132) configured to: generate an adjusted temperature information (note paragraph [0036], “inferred temperature”), in which the correction value is applied to the internal temperature information; compare (note paragraph [0076], “…if the temperature of the NVM exceeds a threshold level above which MLC mode is less reliable, then the data can be written in SLC mode… In contrast, if the temperature of the NVM is below a threshold level at which MLC programming is sufficiently reliable…”; note also paragraph [0077], “…programming of the requested data can be delayed until the temperature of the NVM to which the data will be written has fallen below and/or raised above a threshold level…”) the adjusted temperature information (note paragraph [0036], “inferred temperature”) with pre-stored 58critical temperature information (note paragraphs [0076]-[0077], “threshold level”); and then determine (note paragraph [0076]) whether to adjust the operational performance of the memory controller based on a result of the comparing (paragraph [0077] teaches that "programming of the requested data can be delayed until the temperature of the NVM to which the data will be written has fallen below and/or raised above a threshold level…”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fai, U.S. Patent Application Publication No. 2012/0224425 (“Fai”), in view of Rajan, U.S. Patent Application Publication No. 2014/0192583 (“Rajan”) and Kim, U.S. Patent Application Publication No. 2015/0301744 (“Kim”).
Regarding claim 6, Fai teaches the memory controller (Figure 1, element 114; paragraph [0029], “…a memory controller 114…”) according to claim 4, but does not teach that the memory controller is capable of simultaneously accessing a plurality of memory devices, and that the throttling operation is an operation of decreasing a number of memory devices that the memory controller simultaneously accesses.  
However, performing parallel operation with multiple memory devices was well known in the art. For example, Rajan teaches (note Rajan, Figure 30 and paragraph [0572]) that a DRAM circuit may be composed of a plurality of portions (e.g., ranks, sub-ranks, banks, sub-banks, etc.) that may be capable of performing operations (e.g., precharge, activate, read, write, refresh, etc.) in parallel, in order to increase data input/output speed. Rajan further teaches (note Rajan, paragraph [0571]) that each interface circuit (e.g., controller) can be connected to 1, 2, 4, 8 or more memory circuits (note Rajan, Figure 1, elements 104A, 104B).
the number of memory chips to be simultaneously accessed from among a plurality of memory chips may be changed according to the performance level of the memory system… As the internal temperature of the memory system increases, a relatively high temperature is detected. The performance level information may be changed based on the temperature detection result and the table information” (note Kim, paragraphs [0090] - [0091]).  The advantage of doing so would have been to prevent malfunction of the memory system (note Kim, paragraph [0004]).
The systems of Fai, Rajan and Kim are analogous art.  And the purpose of Rajan and Kim is aligned with that of Fai, namely efficient memory operation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teachings of Rajan and Kim to the teachings of Fai such that the memory controller of Fai would have been capable of simultaneously accessing a plurality of memory devices (e.g., paragraph [0572] of Rajan and paragraph [0090] of Kim), and to throttle the system operation by decreasing a number of memory devices that the memory controller simultaneously accesses (Kim, paragraph [0090]), since such a combination could have prevented the device from malfunctioning (note Kim, paragraph [0004]).

Claims 2, 7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fai, U.S. Patent Application Publication No. 2012/0224425 (“Fai”), in view of Kim, U.S. Patent Application Publication No. 2015/0301744 (“Kim”).

note Figure 1, element 132; paragraph [0036], “…The memory temperature characteristics 132 can be used to infer the temperature of a portion of NVM (e.g., a NVM die, a NVM page, a NVM block, one or more NVM cells) based on temperature measurements from various temperature sensors, such as the temperature sensors 106, 108, 118, and others…”) generates the correction value (i.e., the data points in Figure 4) when power is supplied to the memory controller (note that paragraph [0060] teaches that the curve in Figure 4 can be obtained by analyzing empirical evidence which could only have been obtained when power was supplied to the memory controller).
Alternatively, Kim teaches (note paragraph [0073] and Figure 4) that temperature-dependent performance level information can be obtained from the host 100 when the SSD is booted (note claim 3 of Kim, “…wherein the temperature-dependent performance level information is received from the host during a boot-up operation of the memory system…”). The advantage of doing so would be to prevent malfunction of the memory system (note Kim, paragraph [0004]). 
The systems of Fai and Kim are analogous art.  Further the purpose of Kim is aligned with that of Fai, namely efficient memory operation. It would have been obvious to one having ordinary skill in the art at the time of effective filing to apply the teachings of Kim to the teachings of Fai such that the correction value generation unit generates the correction value when power is supplied to the memory controller, since power would have been required to permit such a value to be calculated, as explicitly suggested by Kai (note Fai, the curve in Figure 4 and note that paragraph[0060] teaches “The temperature characteristics 402-406 can be developed through a variety of techniques”; furthermore, Kim teaches in paragraph [0073] and Figure 4 that a temperature-dependent performance level information can be obtained from the host 100 when the SSD is booted), in order to have working device (note Kim, paragraph [0004]).

With regard to claim 7, Fai teaches the memory controller according to claim 4, but does not teach the throttling operation is an operation of decreasing a frequency of a timing signal or a clock signal that is inputted to the memory device.  
Kim teaches that “A frequency of an internal clock of the memory system may be changed based on the temperature-dependent performance level information” (note Figure 8 and paragraph [0010]). The advantage of doing so would have been to prevent malfunction of the memory system (Kim, paragraph [0004]).
The systems of Fai and Kim are analogous art.  Further the purpose of Kim is aligned with that of Fai, namely efficient memory operation. It would have been obvious to one having ordinary skill in the art at the time of effective filing to apply the teachings of Kim to the teachings of Fai such that the throttling operation is an operation of decreasing a frequency of a timing signal or a clock signal that is inputted to the memory device, since decreasing frequency would have slowed the operations, thus cooling the device, which would have allowed the combination to maintain reliable operation.

Fai, Figure 1, element 114; paragraph [0029], “…a memory controller 114…”) is configured to generate a correction value (Fai teaches in Figure 4 and paragraph [0060] a correlation curve between temperature of controller and temperature of memory array, each data point in figure 4 representing a temperature of external sensors, e.g., element 118 in the controller, and its corresponding "inferred temperature of memory"; therefore, expressing a correction value as a “difference value between the internal temperature information and the external temperature information” would have required only a simple calculation of the existing data in Fai, Figure 4) representing a difference value (expressing the “correction value” as a “difference value between the internal temperature information and the external temperature information” would have required only a simple calculation of the existing data in Fai, Figure 4) between the internal temperature information and the external temperature information when the storage device boots (Kim teaches in paragraph [0073] and Figure 4 that a temperature-dependent performance level information can be obtained from the host 100 when the SSD is booted), and generate adjusted temperature information (note Fai, paragraph [0036], “inferred temperature”) in which the correction value is applied to the internal temperature information at a time at which a write request for the plurality of memory devices is inputted (note Fai, Figure 6). 
Although Fai refers to “inferred” temperatures, it is noted that on the scale of such a device this would have been a relatively accurate measurement.  For example, in a mercury thermometer, the mercury does not measure temperature directly.  Rather, 

With regard to claim 14, the combination of Fai and Kim teaches the storage device according to claim 13, wherein the memory controller (Fai, Figure 1, the temperature of controller 114 as measured by 118) is configured to control operational performance by comparing (Fai, paragraph [0076], “…if the temperature of the NVM exceeds a threshold level above which MLC mode is less reliable, then the data can be written in SLC mode… In contrast, if the temperature of the NVM is below a threshold level at which MLC programming is sufficiently reliable…”; note also Fai, paragraph [0077], “…programming of the requested data can be delayed until the temperature of the NVM to which the data will be written has fallen below and/or raised above a threshold level…”) the adjusted temperature information (note Fai, paragraph [0036], “inferred temperature”) with pre-stored critical temperature information (note Fai, paragraphs [0076] – [0077], “threshold level”).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fai, U.S. Patent Application Publication No. 2012/0224425 (“Fai”), in view of Janzen, U.S. Patent Application Publication No. 2009/0052268 (“Janzen”).

However, Janzen teaches that “Various cooling methods are utilized to manage the temperature in which the computer devices and circuits operate… including electric fans which are activated when certain temperature conditions are met to create a cooling air flow for the devices and circuits…” (Janzen, paragraph [0005]). The advantage of such cooling was to keep the device from overheating and to maintain a reliable device (Janzen, paragraph [0004] teaches “Under some higher temperature conditions, the performance of the various computer devices and circuits begin to degrade”).
The systems of Fai and Janzen are analogous art, and the purpose of Janzen is aligned with that of Fai, namely efficient operation of the memory. It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the teachings of Janzen to the teachings of Fai such that the throttling operation is an operation of activating a cooler disposed outside the memory controller (as in paragraph [0005] of Janzen), since this would have resulted in more reliable operation of the memory controller.

PRIOR ART
In addition to the prior art cited in the rejections above, several prior art references of record that appear relevant to the present claims.  These include: 
Kim, U.S. Patent Application No. 2008/0297228

Jeong, U.S. Patent No. 8,140,293
Herbert, U.S. Patent Application No. 2007/0019489
Menczigar, U.S. Patent Application No. 2004/0057325
 	Because of their particular relevance to the claims, it is recommended that applicant consider each of these references before formulating any response to this Office action.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski, SPE Art Unit 3992, can be reached at (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B. James Peikari/
Primary Examiner
Art Unit 3992
Conferees: 

/C.M.T./Primary Examiner, Art Unit 3992                                                                                                                                                                                                        


/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992